DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/281,018, originally filed on 02/20/2019, claims no foreign priority.  This application is a CIP of 16/144,815 filed on 09/27/2018 which claims benefit of 62/564,357 filed on 09/28/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in response to a Request for Continued Examination filed on 06/02/2021.  Claims 1-20 are currently pending and ready for examination.  

Claim Objections
Claims 1, 5, 8, 12, 15, and 19 are objected to because of the following informalities:  

Regarding independent claim 1, applicant used the phrase “corresponding estimated reservoir productivity values” (line 22).  Examiner believes this is in reference to “corresponding estimated reservoir productivity values” claimed in line 19.  Examiner respectfully suggests that “corresponding estimated reservoir productivity values” in line 22 should read “the corresponding estimated reservoir productivity values.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Regarding claim 5, applicant used the phrase “subsurface production features” (line 6).  Examiner believes this is in reference to “subsurface production features” claimed in claim 1 line 7-8.  Examiner respectfully suggests that “subsurface production features” in claim 5 line 6 should read “the subsurface production features.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Regarding independent claim 8, applicant used the phrase “corresponding estimated reservoir productivity values” (line 21).  Examiner believes this is in reference to “corresponding estimated reservoir productivity values” claimed in line 18.  Examiner respectfully suggests that “corresponding estimated reservoir productivity values” in line 21 should read “the corresponding estimated reservoir productivity values.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Regarding claim 12, applicant used the phrase “subsurface production features” (line 6).  Examiner believes this is in reference to “subsurface production features” claimed in claim 8 line 6-7.  Examiner respectfully suggests that “subsurface production features” in claim 12 line 6 should read “the subsurface production features.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Regarding independent claim 15, applicant used the phrase “corresponding estimated reservoir productivity values” (line 20-21).  Examiner believes this is in reference to “corresponding estimated reservoir productivity values” claimed in line 17.  Examiner respectfully suggests that “corresponding estimated reservoir productivity values” in line 20-21 should read “the corresponding estimated reservoir productivity values.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Regarding claim 19, applicant used the phrase “subsurface production features” (line 6-7).  Examiner believes this is in reference to “subsurface production features” claimed in claim 15 line 5-6.  Examiner respectfully suggests that “subsurface production features” in claim 19 line 6-7 should read “the subsurface production features.”  However, it could be a different concept intended by the applicant, explanations are requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, U.S. Pub. No. 2004/0148147 A1, in view of Mohaghegh, U.S. Pub. No. 2016/0042272 A1, in further view of Benson, U.S. Pub. No. 2012/0010865 A1, in further view of McLellan et al. (herein after McLellan), U.S. Pub. No. 2014/0310634 A1.

Regarding independent claim 1 Martin teaches:
	A computer-implemented method for estimating a well design as a function of position in a subsurface volume of interest based on a reservoir productivity parameter, the method being implemented in a computer system that includes one or more physical computer processors, non-transient electronic storage, and (Martin, fig 1B, ¶ 0040-¶ 0041, ¶ 0056, ¶ 0139,  Martin teaches “a system and method for parameterizing steady-state models using derivative constraints” where “the model may represent an in-situ hydrocarbon reservoir and/or operations related to hydrocarbon production from the reservoir”(¶ 0040), where the “target output values, y, may represent production rates for production wells of the reservoir” (¶ 0041).  Therefore Martin is teaching “estimating a well design as a function of position in a subsurface volume of interest based on a reservoir productivity parameter.”  Martin also teaches “parameterized model may be executed on a computer” (¶ 0056).  A computer system would include processors, non-transient electronic storage, and display for GUI as depicted in fig. 1B), and Martin teaches “receiving or storing instructions and/or data” and this is done via a “carrier medium” which is a “memory medium” which would include a “non-transient electronic storage” medium(¶ 0139)).the method comprising: 
	obtaining, from the non-transient electronic storage (see above), refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin,¶ 0040-¶ 0041,  Examples of different types of historical data used as input values that are “representative of the operation of the system, e.g., the hydrocarbon reservoir” (¶ 0041)  These input values are a “function of position in the subsurface volume of interest,” and represent “parameters that characterize subsurface production features that affect reservoir productivity” e.g., “injection rates and/or injection cell pressures”);   
	obtaining, from the non-transient electronic storage (see above), multiple well designs specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0120-¶ 0123, ¶ 0040-¶ 0041, Martin teaches a “plurality of models” each model having “input values” and “target output values” which implies “multiple design parameter values for one or more design parameters” (¶ 0121).  The “input values” and “target output values” represent a “design parameters as a function of position in the subsurface volume of interest” (¶ 0041));   
(see above), a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well design training data, wherein the well design training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well designs in the subsurface volume of interest and (iii) corresponding reservoir productivity values 
(Martin, ¶ 0041, ¶ 0051, ¶ 0078, ¶ 0121, Martin teaches “parameterizing a model with training data” where each model “comprises a model function” therefore the “model function” is trained with training data thereby producing the parameterized model (¶ 0078) which may then be stored and used to analyze the system (¶ 0051).  Martin teaches “a training data set” which may include historical data including “injection rates and/or injection cell pressures” which reads on “refined production parameter values” (¶ 0041), a “plurality of models” each model having “input values” and “target output values” which reads on “multiple sets of well designs” (¶ 0121), and “production rates for production wells” which reads on “corresponding reservoir productivity values” (¶ 0041));
  	generating, with the one or more physical computer processors (see above), a best-fit function through the distribution of the multiple well designs and corresponding estimated reservoir productivity values (Martin, ¶ 0135-¶ 0136 Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” to “update the model parameters” (¶ 0136).  “As the model behavior converges the “best fit” set of model parameters may be produced” (¶ 0136) therefore a “best fit function” is generated.);  
(see above), the best-fit function based on a reservoir productivity parameter to generate multiple refined well designs, wherein a given refined well design specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, 
¶ 0041, ¶ 0120, ¶ 0136, The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized.” 
¶ 0136).    The “optimization algorithm” parameterizes the model by updating the “model parameters.” by using “scaling data” where the “data” is “process data” which is “training data.” (¶ 0135, ¶ 0115).   Martin teaches “production rates for production wells” which reads on “reservoir productivity values” and is part of the “training data” (¶ 0041) which may generate a set of models where “each injection well and/or each production well, may have an associated MISO model, or even multiple MISO models, representing the behavior of that respective well” thereby generating “multiple refined well designs” (¶ 0120). “Representing the behavior of that respective well” corresponds to “a refined design parameter value corresponding to a given design parameter” and the data in the “training data set” are a “function of position in the subsurface volume of interest” as they represent “injection rates and/or injection cell pressures” (¶ 0041));
Martin does not teach:
	plotting, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs;  



	displaying, via the graphical user interface, the representation.  
Mohaghegh teaches:
	plotting, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs (Mohaghegh, fig 17, ¶ 0054, ¶ 0113-¶ 0114, Mohaghegh teaches using the “optimum set of parameters that provide the highest possible production” which would provide the “estimated reservoir productivity values” (¶ 0113).  Then “the location of the well can be changed and the steps above are repeated until the best location and the optimum completion design is reached” therefore “multiple well designs and corresponding estimated reservoir productivity values” are plotted until the “best location and the optimum completion design” are determined (¶ 0114));  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including plotting a distribution of multiple well designs as taught by Mohaghegh in order to provide a data-driven analytics and predictive modeling computer system with two advantages “1) the small computational foot-print and 2) the speed of execution” (Mohaghegh, ¶ 0116).  
Benson teaches:
(Benson, ¶ 0095, “a display output of a geologic model” reads on “a representation of an estimated well design,” “porosity is modeled at well locations” reads on “depict at least a portion of the refined design parameter values,” (¶ 0049 lines 1-3) fig 14A  is a “cross-section” view of “a subsurface region” reads on “a function of position in the subsurface volume of interest”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface volume as taught by Benson in order to provide a method that uses heterogeneity equation which “are convolved, or combined, mathematical functions that accurately represent the heterogeneity, or variability, of geologic features and properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” (Benson ¶ 0062).  
McLellan teaches:
	a graphical user interface (McLellan, ¶ 0004 line 4-6)
	displaying, via the graphical user interface, the representation  displaying, via the graphical user interface, the representation (McLellan, ¶ 0067 line 1-6, GUI displays the “production display” which reads on “the representation.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling 

 Regarding claim 2 Martin as modified teaches:
	the reservoir productivity parameter comprises one or more of cost-value threshold value and a maximum recovery threshold value (Martin, ¶ 0054, “the second objective function may be to maximize profits” leads to “operational constraints” that “reflect bounds or limitations” which corresponds to the “cost-value threshold value and a maximum recovery threshold value”).

Regarding claim 3 Martin as modified teaches:
	the one or more design parameters comprise one or more of a completion size, proppant parameter value, a fracture fluid parameter value, a reservoir pressure parameter value, a porosity parameter value, a well spacing parameter, a well pump rate parameter, a casing perforation parameter, a perforation cluster spacing parameter, and a completion stage length parameter (Martin ¶ 0041, ¶ 0075, Martin teaches “injection rates” reads on “fracture fluid parameter,” “injection cell pressures” reads on “reservoir pressure,” “production rates” reads on “well pump rate,” and “geological attributes such as permeability(porosity)” reads on “porosity”
(¶ 0075)).

Regarding claim 4 Martin as modified teaches:
	parameterizing the best- fit function comprises deriving, with the one or more physical computer processors (see claim 1), the best-fit function based on the reservoir productivity parameter (Martin, ¶ 0041, ¶ 0115, ¶ 0135-¶ 0136,  Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” which may include “production rates” which reads on “the reservoir productivity parameter” (¶ 0041).  The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized” (¶ 0136)).

Regarding claim 5 Martin as modified does not teach:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity; 
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume ;  
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values;
Benson teaches:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage (Benson, ¶ 0101), subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity (Benson,¶ 0062, ¶ 0081, Benson teaches  “properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” which reads on “subsurface data and well data corresponding to a subsurface volume of interest,” and “other geologic properties or parameters may be modeled” since “parameters” is plural this indicated more than one parameter which leads to “parameter values for multiple production parameters” (¶ 0081)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling 
Mohaghegh teaches:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage(Mohaghegh, ¶ 0018), a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest   (Mohaghegh,¶ 0018-¶ 0024, Mohaghegh teaches “one or more training instructions” which reads on “conditioned by training,” and “trained with the first part of the set of measurement or objective data parameters” reads on “using training data.”  Mohaghegh also teaches “produce a ranking of each parameter and its respective effect on oil or gas well production from the well field” which indicates the “production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells,” and “producing a group of optimized settings for one or more of the parameters” leads to “a parameter model.”  In ¶ 0024 several examples of different types of “parameters” are given, some of these parameters are examples of “well data”);  
(Mohaghegh, ¶ 0018), the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest (Mohaghegh, ¶ 0018-¶ 0024, Mohaghegh teaches “the set of measurement or objective data parameters” which corresponds to “subsurface data and the well data,” and a “probability distribution function of output from each the one or more locations” which reads on “multiple production parameter maps.”   ¶ 0024 gives examples of different types of “parameters” in the “set of measurement or objective data parameters” which corresponds to “the subsurface data and the well data”)); 
	applying, with the one or more physical computer processors (Mohaghegh, ¶ 0018), the parameter model to the multiple production parameter maps to generate refined production parameter values (Mohaghegh, ¶ 0018-¶ 0028, Mohaghegh teaches “data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter” leads to producing “multiple production parameter maps,”(¶ 0018), and “calibrating and/or validating the model” leads to “generate refined production parameter values”(¶ 0028)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the training data, the production parameter maps, and the refined production parameter values as taught by Mohaghegh in order to provide a data-driven analytics and predictive 

Regarding independent claim 8 Martin teaches:
	A system comprising: 
	non-transient electronic storage; 
	a graphical user interface; and 
	one or more physical computer processors configured by machine-readable instructions to (Martin teaches a computer system that would include processors, non-transient electronic storage, and display for GUI as depicted in fig. 1B, and Martin teaches “receiving or storing instructions and/or data” and this is done via a “carrier medium” which is a “memory medium” which would include a “non-transient electronic storage” medium (¶ 0139));
	obtain, from the non-transient electronic storage(see above), refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin,¶ 0040-¶ 0041,  Examples of different types of historical data used as input values that are “representative of the operation of the system, e.g., the hydrocarbon reservoir” (¶ 0041)  These input values are a “function of position in the subsurface volume of interest,” and represent “parameters that characterize subsurface production features that affect reservoir productivity” e.g., “injection rates and/or injection cell pressures”));   
	obtain, from the non-transient electronic storage (see above), multiple well designs specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0120-¶ 0123, ¶ 0040-¶ 0041, Martin teaches a “plurality of models” each model having “input values” and “target output values” which implies “multiple design parameter values for one or more design parameters” (¶ 0121).  The “input values” and “target output values” represent a “design parameters as a function of position in the subsurface volume of interest” (¶ 0041));   
	obtain, from the non-transient electronic storage (see above), a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well design training data, wherein the well design training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well designs in the subsurface volume of interest and (iii) corresponding reservoir productivity values 
(Martin, ¶ 0041, ¶ 0051, ¶ 0078, ¶ 0121, Martin teaches “parameterizing a model with training data” where each model “comprises a model function” therefore the “model function” is trained with training data thereby producing the parameterized model (¶ 0078) which may then be stored and used to analyze the system (¶ 0051).  Martin teaches “a training data set” which may include historical data including “injection rates and/or injection cell pressures” which reads on “refined production parameter values” (¶ 0041), a “plurality of models” each model having “input values” and “target output values” which reads on “multiple sets of well designs” (¶ 0121), and “production rates for production wells” which reads on “corresponding reservoir productivity values” (¶ 0041));
	generate, with the one or more physical computer processors (see above), a best-fit function through the distribution of the multiple well designs and corresponding estimated reservoir productivity values (Martin, ¶ 0135-¶ 0136 Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” to “update the model parameters” (¶ 0136).  “As the model behavior converges the “best fit” set of model parameters may be produced” (¶ 0136) therefore a “best fit function” is generated.));  
	parameterize, with the one or more physical computer processors, the best-fit function based on a reservoir productivity parameter to generate multiple refined well designs, wherein a given refined well design specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, 
¶ 0041, ¶ 0120, ¶ 0136, The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized.” 
¶ 0136).    The “optimization algorithm” parameterizes the model by updating the “model parameters.” by using “scaling data” where the “data” is “process data” which is “training data.” (¶ 0135, ¶ 0115).   Martin teaches “production rates for production wells” which reads on “reservoir productivity values” and is part of the “training data” (¶ 0041) which may generate a set of models where “each injection well and/or each production well, may have an associated MISO model, or even multiple MISO models, representing the behavior of that respective well” thereby generating “multiple refined well designs” (¶ 0120). “Representing the behavior of that respective well” corresponds to “a refined design parameter value corresponding to a given design parameter” and the data in the “training data set” are a “function of position in the subsurface volume of interest” as they represent “injection rates and/or injection cell pressures” (¶ 0041));

Martin does not teach:
	plot, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs; 
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values; and 
	display, via the graphical user interface, the representation.  
Mohaghegh teaches:
	plotting, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs (Mohaghegh, fig 17, ¶ 0054, ¶ 0113-¶ 0114, Mohaghegh teaches using the “optimum set of parameters that provide the highest possible production” which would  provide the “estimated reservoir productivity values” (¶ 0113).  Then “the location of the well can be changed and the steps above are repeated until the best location and the optimum completion design is reached” therefore “multiple well designs and corresponding estimated reservoir productivity values” are plotted until the “best location and the optimum completion design” are determined (¶ 0114));  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including plotting a distribution of multiple well designs as taught by Mohaghegh in order to 
Benson teaches:
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Benson, ¶ 0095, “a display output of a geologic model” reads on “a representation of an estimated well design,” “porosity is modeled at well locations” reads on “depict at least a portion of the refined design parameter values,” (¶ 0049 lines 1-3) fig 14A  is a “cross-section” view of “a subsurface region” reads on “a function of position in the subsurface volume of interest”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface volume as taught by Benson in order to provide a method that uses heterogeneity equation which “are convolved, or combined, mathematical functions that accurately represent the heterogeneity, or variability, of geologic features and properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” (Benson ¶ 0062).  
McLellan teaches:
	a graphical user interface (McLellan, ¶ 0004 line 4-6)
(McLellan, ¶ 0067 line 1-6, GUI displays the “production display” which reads on “the representation.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the graphical user interface as taught by McLellan in order to provide an “improved system and apparatus to assist in modeling fluid properties and behaviors for a system design” (McLellan, ¶ 0003).

Regarding claim 9:
	Claim 9 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 10:
	Claim 10 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 11
	Claim 11 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 12
	Claim 12 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding independent claim 15 Martin teaches:
	A non-transitory computer-readable medium storing instructions for estimating a well design as a function of position in a subsurface volume of interest based on a reservoir productivity parameter, the instruction configured to, (Martin, fig 1B, ¶ 0040-¶ 0041, ¶ 0056, ¶ 0139,  Martin teaches “a system and method for parameterizing steady-state models using derivative constraints” where “the model may represent an in-situ hydrocarbon reservoir and/or operations related to hydrocarbon production from the reservoir”(¶ 0040), where the “target output values, y, may represent production rates for production wells of the reservoir” (¶ 0041).  Therefore Martin is teaching “estimating a well design as a function of position in a subsurface volume of interest based on a reservoir productivity parameter.”  Martin also teaches “parameterized model may be executed on a computer” (¶ 0056).  A computer system would include processors, non-transient electronic storage, and display for GUI as depicted in fig. 1B), and Martin teaches “receiving or storing instructions and/or data” and this is done via a “carrier medium” which is a “memory medium” which would include a “non-transient electronic storage” medium(¶ 0139)) when executed:
	obtain, from the non-transient electronic storage (see above), refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin,¶ 0040-¶ 0041,  Examples of different types of historical data used as input values that are “representative of the operation of the system, e.g., the hydrocarbon reservoir” (¶ 0041)  These input values are a “function of position in the subsurface volume of interest,” and represent “parameters that characterize subsurface production features that affect reservoir productivity” e.g., “injection rates and/or injection cell pressures”);   	
	obtain, from the non-transient electronic storage (see above), multiple well designs specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0120-¶ 0123, ¶ 0040-¶ 0041, Martin teaches a “plurality of models” each model having “input values” and “target output values” which implies “multiple design parameter values for one or more design parameters” (¶ 0121).  The “input values” and “target output values” represent a “design parameters as a function of position in the subsurface volume of interest” (¶ 0041));   
	obtain, from the non-transient electronic storage (see above), a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well design training data, wherein the well design training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well designs in the subsurface volume of interest and (iii) corresponding reservoir productivity values 
(Martin, ¶ 0041, ¶ 0051, ¶ 0078, ¶ 0121, Martin teaches “parameterizing a model with training data” where each model “comprises a model function” therefore the “model function” is trained with training data thereby producing the parameterized model (¶ 0078) which may then be stored and used to analyze the system (¶ 0051).  Martin teaches “a training data set” which may include historical data including “injection rates and/or injection cell pressures” which reads on “refined production parameter values” (¶ 0041), a “plurality of models” each model having “input values” and “target output values” which reads on “multiple sets of well designs” (¶ 0121), and “production rates for production wells” which reads on “corresponding reservoir productivity values” (¶ 0041));
	generate, with the one or more physical computer processors (see above), a best-fit function through the distribution of the multiple well designs and corresponding estimated reservoir productivity values (Martin, ¶ 0135-¶ 0136 Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” to “update the model parameters” (¶ 0136).  “As the model behavior converges the “best fit” set of model parameters may be produced” (¶ 0136) therefore a “best fit function” is generated.);  
	parameterize, with the one or more physical computer processors (see above), the best-fit function based on a reservoir productivity parameter to generate multiple refined well designs, wherein a given refined well design specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, 
¶ 0041, ¶ 0120, ¶ 0136, The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized.” 
¶ 0136).    The “optimization algorithm” parameterizes the model by updating the “model parameters.” by using “scaling data” where the “data” is “process data” which is “training data.” (¶ 0135, ¶ 0115).   Martin teaches “production rates for production wells” which reads on “reservoir productivity values” and is part of the “training data” (¶ 0041) which may generate a set of models where “each injection well and/or each production well, may have an associated MISO model, or even multiple MISO models, representing the behavior of that respective well” thereby generating “multiple refined well designs” (¶ 0120). “Representing the behavior of that respective well” corresponds to “a refined design parameter value corresponding to a given design parameter” and the data in the “training data set” are a “function of position in the subsurface volume of interest” as they represent “injection rates and/or injection cell pressures” (¶ 0041));
Martin does not teach:
	plot, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs; 
	generate, with the one or more physical computer processors, a representation of the estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values; and 
	display, via the graphical user interface, the representation.  
Mohaghegh teaches:
	plotting, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs (Mohaghegh, fig 17, ¶ 0054, ¶ 0113-¶ 0114, Mohaghegh teaches using the “optimum set of parameters that provide the highest possible production” which would provide the “estimated reservoir productivity values” (¶ 0113).  Then “the location of the well can be changed and the steps above are repeated until the best location and the optimum completion design is reached” therefore “multiple well designs and are plotted until the “best location and the optimum completion design” are determined (¶ 0114));  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including plotting a distribution of multiple well designs as taught by Mohaghegh in order to provide a data-driven analytics and predictive modeling computer system with two advantages “1) the small computational foot-print and 2) the speed of execution” (Mohaghegh, ¶ 0116).  
Benson teaches:
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Benson, ¶ 0095, “a display output of a geologic model” reads on “a representation of an estimated well design,” “porosity is modeled at well locations” reads on “depict at least a portion of the refined design parameter values,” (¶ 0049 lines 1-3) fig 14A  is a “cross-section” view of “a subsurface region” reads on “a function of position in the subsurface volume of interest”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface volume as taught by Benson in order to provide a method that uses heterogeneity equation which 
McLellan teaches:
	a graphical user interface (McLellan, ¶ 0004 line 4-6)
	displaying, via the graphical user interface, the representation  displaying, via the graphical user interface, the representation (McLellan, ¶ 0067 line 1-6, GUI displays the “production display” which reads on “the representation.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the graphical user interface as taught by McLellan in order to provide an “improved system and apparatus to assist in modeling fluid properties and behaviors for a system design” (McLellan, ¶ 0003).

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  With regards to the non-transitory computer-readable medium, see claim 15 above.

Regarding claim 17:


Regarding claim 18:
	Claim 18 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as modified as applied to claims 5, 12, and 19 respectfully, above, and further in view of Knight et at. (hereafter Knight) (U.S. Pub. No. 20150284811A1).

Regarding claim 6 Martin as modified does not teach:	
	the parameter model comprises random forest machine learning.
	Knight teaches:
	the parameter model comprises random forest machine learning (Knight, ¶ 0409, line 1-3, “machine learning classification techniques” reads on “machine learning,” ¶ 0410, “model parameters” reads on “parameter model”, ¶ 0411, ¶ 0412, Knight teaches the classification technique of “random forest”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the random forest machine learning as taught by Knight in order to provide “novel and unique apparatus, systems and methods for monitoring, analyzing, planning and controlling the exploration and production of natural resources, including energy resources, such as geo-thermal and hydrocarbons” (Knight ¶ 0004).

Regarding claim 7 the Martin as modified does not teach:
	wherein the production parameter values are filtered using a Pearson correlation matrix.
	Knight teaches:
	the production parameter values are filtered using a Pearson correlation matrix (Knight, ¶ 0401 line 1-10, “environmental metadata or variable” reads on “parameter values,” Knight teaches “Pearson correlation test”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the Pearson correlation matrix as taught by Knight in order to provide “novel and unique apparatus, systems and methods for monitoring, analyzing, planning and controlling the 

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

Regarding Claim Rejections – 35 U.S.C. § 103 pages 12-15 of applicant’s argument. Applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/14/2021